Opinion by
Mb. Chief Justice Jones,
This matter is before us upon a certification by the Superior Court under Section 10 of the Act of June 24, 1895, P. L. 212, 17 PS §197. All of the members of that court were of the opinion that the question presented should be decided by this court since it involves an interpretation of our own order with respect to the imposition of the costs when the proceeding was before *299us on the merits upon an earlier appeal. The accompanying opinion filed by the Superior Court in obedience to the Act of 1895, supra, indicates that the court was divided four to three on the issue involved. Our own view coincides with the conclusion of the majority as expressed by Judge Weight in the opinion for the court: see 183 Pa. Superior Ct. 116, 130 A. 2d 216. The intent of our order of March 15, 1956, on the former appeal to this court (see 381 Pa. 171, 180, 121 A. 2d 111) was that the court below should, by supplemental order, charge the appeal costs to the municipalities the same as it had done with the costs below. Accordingly, we make the following order on the instant appeal.
The order of the court below is reversed and the record remanded with directions that an order be entered discharging the rule and charging the costs of |279.66 on the former appeal to this court as well as the costs on the present appeal to the municipalities concerned as was done by the lower court’s supplemental order of May 23, 1955, with respect to the costs in the court below.